PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/830,046
Filing Date: 4 Dec 2017
Appellant(s): Aktiebolaget SKF



__________________
Scott T. Wakeman (Reg. No. 37,750)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/09/2022 appealing from the Office Action mailed 04/08/2022.



   I.    GROUND OF REJECTION TO BE REVIEWED ON APPEAL         Every ground of rejection set forth in the Office action dated 4/08/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”     1.  The following ground(s) of rejection are applicable to the appealed claims.           Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foster.           Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanks in view of Pringle.           Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanks and Pringle in view of Zhuge.
       2.  NEW GROUNDS OF REJECTION
              No new grounds of rejection are applied.
      
       3. WITHDRAWN REJECTIONS
              The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.   No withdrawn rejections are applied.









II. RESPONSE TO ARGUMENT:

1. Rejection under 35 USC § 103:
Regarding Claims 1 and 8:
Appellant argues independent claims 1 and 8 positively recites a self-test circuit and method, respectively, that includes input circuitry, testing circuitry and a circuit to be tested coupled therebetween. The circuit to be tested includes a piezoelectric crystal. The input circuitry generates a predefined sinusoidal electric signal and passes the electric signal through the piezoelectric crystal of the circuit to be tested. The testing circuitry is configured to analyze the electric signal after the electric signal has passed through the piezoelectric crystal. 
The appellant asserts that Hanks fails to teach passing the electric signal through the piezoelectric crystal of the circuit to be tested. However, Col. 5, line 37- Col. 6, line 4 of Hanks does in fact teach passing an electrical signal through the piezoelectric crystal. The “ringing electrical signal” does indeed pass through the bulk of the piezoelectric crystal, by means of the well-known property of crystals called Electrostriction, and “sensed at the output of the charge coupled amplifier 7b1”. For further clarity, Electrostriction is a property observed in quartz crystals and is caused by displacement of ions in the crystal lattice upon being exposed to an external electric field (which is expressed by the test signal [8] of Hanks). This displacement accumulates throughout the bulk material and results in an overall strain (elongation) in the direction of the field. Thus supporting the examiner’s position that Hanks does in fact teach “passing an electrical signal through the piezoelectric crystal”. The electrostriction property is well known in the art; for convenience, the examiner provides the following citations: See paragraphs [0043] and [0044] of Alford (US 2019/0046808) which states: 
“[0043] The word, electrostriction, means a property (found in dielectric materials) caused by a slight displacement of ions in the crystal lattice upon being exposed to an external electric field. Positive ions will be displaced in the direction of the field, while negative ions will be displaced in the opposite direction. This displacement will accumulate throughout the bulk material and result in an overall strain (elongation) in the direction of the field. The thickness will be reduced in the orthogonal directions characterized by Poisson's ratio. All insulating materials consisting of more than one type of atom will be ionic to some extent due to the difference of electronegativity of the atoms, and therefore exhibit electrostriction.
[0044] The word, electrostrictive, or the phrase, electrostricitve material(s), means a material that possesses the electrostriction property.”

Also see Col 2. line 70-Col 3. Line 5 of Creveling (US 2817019) which states:
“the piezoelectric effect in a quartz crystal is called electrostriction. This is a reversible process and deals with the separation of electric charges as the result of Quantity Mechanical Electrical Force, F E, Electromotive force Displacement, X Q, Charge Velocity, v i, Current Mass…”


Therefore, the appellant’s assertion that Hanks “teaches away from the claimed invention” and that the examiner relies exclusively on a flow chart for the basis of his rejection ignores the above rationale and supporting citations. A person of ordinary skill in the art would know that any perturbation of a quartz crystal (piezoelectric element), whether mechanically or electrically would cause the propagation of electrical signals through the bulk of the crystal in the form of charge carriers.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the appellant’s objection to the rationale for combining Hanks and Pringle ignores the knowledge generally available to one of ordinary skill in the art, specifically that operating the circuit disclosed by Hanks in a resonant mode (i.e. excitation by a single frequency) would not render said circuit inoperable if said excitation frequency (test signal [8] of Hanks) is chosen such that it matches the resonant frequency of the crystal itself. This condition would maintain the operability of the circuit disclosed by Hanks. Furthermore, it is well known to a person of ordinary skill in the art that a pulse wave is nothing more than a superposition of sinusoidal waves of varying frequencies. The examiner provides the following citation:
See the abstract of Athas (US 7,479,838) which states:
“A power source, a primary inductor, a load capacitance, and one or more tuned branch resonators and switching devices are coupled to generate pulses which represent a superposition of sinusoidal waveforms. The primary inductor is connected between the power source and the load. At the start of each cycle the load is coupled to ground and each tuned-branch resonators is reinitialized to re-energize the circuits and to stabilize the waveform when the frequencies of the sinusoidal waveforms are non-periodic.”

Therefore, the appellant’s arguments based on the so-called incongruity of a pulse wave with that of a sine wave are mathematically and fundamentally incorrect. Lastly, the appellant’s objection to the examiner’s use of the phrase “effectively resembles” is rooted exclusively in semantics and does not undercut the technical rationale presented by the examiner above. To avoid any spurious debate based on semantics, the examiner will clarify what was meant by the phrase. Simply put, the cited portions of the Hanks and Pringle references, specifically the combination thereof, match all of the elements recited in claim 1.

Regarding Claims 4-7:
Claims 4-7 depend from claim 1 and therefore stand rejected based on the rationale presented above.

Regarding Claims 2 and 9:
Appellant traverses the examiner’s use of the combination of Hanks and Pringle to teach the use of a filter in the arrangement as recited by claims 2 and 9. However, because of claim 2’s dependence on independent claim 1, any of the elements disclosed in Pringle can be reasonably incorporated into the device of Hanks as long as such combination does not render the combined device inoperable. With that said, the filter disclosed by Pringle would not render the combination of Hanks and Pringle inoperable due to the fact that the examiner’s motivation to combine is based on single frequency resonance as presented above. As is well known in the art, filters control the passing or rejection of frequencies thus enabling a resonant response. In conclusion, since claim 2 depends on base claim 1, rejected by the combination of Hanks and Pringle along with an articulated motivation, there is no need to provide further motivation for the rejection of claim 2.

Regarding Claims 3 and 10:
Appellant traverses the examiner’s use of the combination of Hanks and Pringle to teach the performance signal amplitude or frequency assessments on the electric signal as recited by claims 3 and 10. Since claim 3 depends on base claim 1, rejected by the combination of Hanks and Pringle along with an articulated motivation, there is no need to provide further motivation for the rejection of claim 3. The appellant makes a similar assertion as was made in the claim 2 arguments above based on enablement. Therefore the appellant’s arguments are similarly traversed.

2. Rejection under 35 USC § 102(a)(2):

Regarding Claim 11:


    PNG
    media_image2.png
    370
    545
    media_image2.png
    Greyscale

With respect to claim 11, the appellant states that “Foster shows a device for testing amplifiers a, b and c, each of which is labeled “amplifier under test” in Foster’s Figure. These amplifiers are the circuits to be tested in Foster. There is no indication that any of Foster’s amplifiers includes a piezoelectric crystal and a filter as recited in claim 11. Foster therefore fails to show a circuit to be tested that includes a piezoelectric crystal and filter as required by claim 11”. However, Col 1, lines 13-19 of Foster traverses this assertion with the following excerpt:
“To determine these frequencies it has been proposed to employ a variable frequency generator 
to deliver impulses known in the trade as "birdies" and to apply these frequencies to the 
amplifiers or to the other parts of the circuit to determine if these parts are properly tuned.”
Therefore, the circuit elements in which the examiner annotatively enclosed within the rectangle shown in the previous rejection is in fact also being tested for proper operation/functionality according to the portion of the Foster reference cited above.
In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "Nothing in Foster teaches, for example, how to determine if any of the quartz crystals 5, 6, 7 have There is nothing in the claim that stipulates a “pass/fail” test of the quartz) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Figure 1 of Foster discloses that the AC source [1] provides an alternating signal which propagates from the input end of the circuit to the load end. Starting at the branch containing piezo element [5], the positive swing of the AC signal experiences a characteristic impedance determined by the piezo element which allows only a portion of the signal to travel down said branch through the piezo element [5] towards ground. Contrary to the applicant’s arguments, the signal does indeed pass through the bulk of the piezoelectric crystal, by means of the well-known property of crystals called Electrostriction. After the AC source signal swings negative, a portion of said signal originates from the ground side of the piezo element through the bulk of the piezo element via electrostriction towards [O].  Furthermore, each successive piezo containing branch similarly receives a portion of the signal source which propagates to the detection element [O], thus matching the claim 11 limitations. 

On the basis of the examiner’s arguments presented above, it is believed that the rejections should be maintained.

/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        

Conferees:
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.